Citation Nr: 0330428	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
spine disability, to include degenerative disc disease and 
osteoarthritis.


REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1960 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In February 2001, the veteran requested an increased rating 
in excess of 10 percent.  In February 2002, the RO, in 
pertinent part, increased the veteran's rating to 20 percent 
effective February 2001.  The veteran duly appealed the RO 
determination, submitting a timely VA Form 9 in September 
2002.  The RO's October 2002 rating decision continued the 20 
percent rating.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

The Board notes that the RO has rated this disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Amendments to the 
criteria for rating the spine became effective on September 
26, 2003, during the pendency of the veteran's appeal and 
after the veteran's January 2002 VA examination.  See 62 Fed. 
Reg. 51443 (2003).  The Board has determined that an 
additional VA examination addressing the new criteria is 
warranted.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, because this case 
is being remanded for additional development, the RO must 
take this opportunity to inform the veteran of the requisite 
time allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The VCAA notice should also be in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  The RO should provide the veteran 
with a VA spine examination to address 
the current severity of his low back 
disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  With 
regard to the veteran's low back 
disorder, the examiner should perform any 
radiological studies of the lumbosacral 
spine deemed necessary.  The examination 
of the lumbosacral spine should include 
range of motion studies, commentary as to 
the presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months, and a description 
of all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should review the 
entire record to determine whether an 
increased rating is warranted for the 
veteran's low back disorder.  As it 
relates to the rating for the veteran's 
low back disorder, the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2002), as 
discussed by the United States Court of 
Appeals for Veterans Claims in DeLuca 
v. Brown, 8 Vet. App. at 205-08, should 
be addressed by the RO.  The RO should 
also include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide her a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




